Title: To James Madison from George Lee Turberville, 24 October 1788
From: Turberville, George Lee
To: Madison, James


Dear sir—
Richmond City Octr. 24th. 1788.
I have to acknowledge yr. favor of the 3d. instt. pr. Colo. Carrington and to return you my most hearty thanks for the enquiries you have been kind enough to make concerning the unfortunate Doctor Spence. Tis to be hoped that he has met with the milder fate of a Watery death to which his mother & friends have been reconciled rather than that he shou’d have experienced the attendant horrors on a Captivity amongst the piratical states of Africa—indeed some Accts have reach’d us immediately from Greenoch almost Establishing the imposture and invalidating the testimony of the wicked informant the publication of whose tale has given so much pain to an amiable parent. It will not be amiss however to make some enquiries on this head—& I trust you will still be good enough to write to Mr. Jefferson on the subject.
Our Assembly are very dilatory, we shall adjourn to the new Capitol on Monday—to which day all the communications from the Executive are deferred to a Comtee. of the whole on the state of the Commonwealth. Mr. Harrison & Mr. Beverley Randolph are talked of to succeed his present Excellency—who will come into our house vice Mr. Griffin for Williamsburg. Much talk of closing with New York in her proposal for a new convention. Primâ facie—I see no impropriety in it.

The plans for prescribing the mode of choosing the Electors of the president—& the state representatives are not yet talked of—I am adverse to the Pensylvania arrangement—& am an advocate for bringing every thing as near to the people as may be.
Monsieur de Moustiere appears indeed very much unlike a Frenchman in his Note—& conversation on Ferriers Case. Mark’d politeness being the Characteristic of hi[s] Nation & Absolute scurrility that of both his peices. Much I hope that his Court will be too wise to forward the serious consequences he meditates—or to suppose that instead of being their gratefull Allies we ever shall become their obedient slaves.
When I tell you that Colo. Carringtons trial for his seat will come on tomorrow (perhaps tod[ay)] I shall have finished every thing worth communica[ting] except that the Constitution will be found a strong Aid to his pretentions & if he looses his seat i[t] will be by the triumph of a law controverting it. I am my dear sir with great regard & esteem Yr. Most Obedt. & Most humble servant
George Lee Turberville
